DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 17/214311, filed on 03/26/2021.
Claims 1-20 are presented for examination, with claims 1, 8 and 15 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the Examiner.

Note: As per claim 1, the recited “A node of a data management system” is defined in Specification paragraph [0049] as a computing devices include one or more processors, memory…; thus, it is limited to statutory subject matter.  Therefore, rejections on statutory basis does not deem necessary.

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea for managing access requests data across data sources. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Independent claims 1, 8 and 15
             Independent claim 1 recites limitations of:
storage adapted to store a portion of the high accessibility data corresponding to a shard that is divided into revisions, wherein the portion of the high accessibility data is managed based on an activity state model comprising a writing state, a resolving state, a metadata update state, and a reading state; and 
a repository manager programmed to: 
obtain a cross-shard read request for the high accessibility data; 
make a determination that the portion of the high accessibility data is not in the reading state; 
in response to the determination, add the cross-shard read request to a delayed action queue at the revision of a last delayed action in the delayed action queue; and 
after processing the last delayed action in the delayed action queue: 
transition the cross-shard read request to a resolving state; and 
while in the resolving state: 
convert the cross-shard read request to a read request; and 
process the read request.
The limitations of store …, obtain …, determination …, add …, transition …, convert …, process …, is a process that, under its broadest reasonable interpretation of the claimed invention as a whole describe  an abstract idea.  These limitations do nothing to render the concept less abstract.
These judicial exceptions are not integrated into a practical application. In particular, the claims recite additional elements, “a node”,  “storage”, “a repository manager programed,” to perform the steps in the claim. These are generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea; thus, the claim is not patent eligible.
Independent claims 8 and 15 recite the same limitations as of independent claim 1.  In additional, claim 15 recites additional elements “a non-transitory computer readable medium”, “computer readable program code” to perform the steps in the claim(s).  These are generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Claims 2-7, 9-14 and 16-20
The limitations as recited in claims 2-7, 9-14 and 16-20 are simply describe the concepts for managing access requests data across data sources.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exceptions.  The claims cannot provide an inventive concept.  Therefore, claims 2-7, 9-14 and 16-20 are directed to abstract ideas and are not patent eligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krasner et al., US 2020/0348840 (hereinafter Krasner), and further in view of Vasanth et al., US 9,304,815 (hereinafter Vasanth).

Regarding claim 1, Krasner discloses, A node of a data management system that manages sharded distributed storage of high accessibility data across nodes of the data management system, comprising: 
storage adapted to store a portion of the high accessibility data corresponding to a shard that is divided into revisions, wherein the portion of the high accessibility data is managed based on an activity state model comprising a writing state, a resolving state, a metadata update state, and a reading state (e.g. the storage array (102) is a distributed computing device. As used herein, a distributed computing device refers to functionality provided by multiple computing devices cooperatively providing one or more functionalities, e.g. accessing data, adding data and or modifying data. For example, a distributed computing device may include multiple, separate computing devices that are each programmed to perform all, or a part, of the one or more functionalities, e.g. the host 106, Krasner: [0024], [0032], [0045], [0055], Figs. 1.1 and 1.2); and 
a repository manager programmed to: 
obtain a cross-shard read request for the high accessibility data (e.g. the request handler (110) may obtain the requests from request queues (e.g., 122) managed by the example message queue (104.4). The requests obtained from the request queues may be, for example, data access requests, data status requests, data modification requests … Wherein, the request data can be stored in different, and/or spanned across any number of devices, Krasner: [0055] and [0134]); 
Krasner does not directly or explicitly disclose:
make a determination that the portion of the high accessibility data is not in the reading state; 
in response to the determination, add the cross-shard read request to a delayed action queue at the revision of a last delayed action in the delayed action queue; and 
after processing the last delayed action in the delayed action queue: 
transition the cross-shard read request to a resolving state; and 
while in the resolving state: 
convert the cross-shard read request to a read request; and 
process the read request.
Vasanth teaches:
make a determination that the portion of the high accessibility data is not in the reading state (e.g. Web services platform 130 may be configured to implement one or more service endpoints configured to receive and process web services requests, such as requests to access tables maintained on behalf of clients/users by a data storage service, and/or the items and attributes stored in those tables, e.g. replicas/replica groups.  Responding to access requests, a replica group that is not compliant with a healthy state definition for the replica group may be detected by determining or identifying that the total specified number of replicas is less than defined in the healthy state definition or that a number of replicas defined to be located in a particular location, Vasanth: col. 2, lines 29-34, col. 5, lines 59-63, col. 7, lines 44-64 and col. 12, lines 17-36); 
in response to the determination, add the cross-shard read request to a delayed action queue at the revision of a last delayed action in the delayed action queue (e.g. the event handler (112) may add the event to one or more event queues (e.g., 126) corresponding to the one or more entities that the event handler (112) identified as part of the course of action. A queue may be implemented to hold healing operation requests. The data storage service, or a scheduling process of the data storage service, may prioritize and shuffle the order of healing operation requests based on different criteria. For example, if 30 replica healing operations slots are available for replica healing operations at a given time, then newly identified replica healing operations may be delayed until a healing operation slot becomes available, Vasanth: col. 14, lines 34-37, col. 16, lines 7-16); and 
after processing the last delayed action in the delayed action queue (e.g. the data storage service may move healing operation requests from their position in the queue, where the position in the queue corresponds to the order in which the healing operation is performed, based on conflicts between queued healing operations, Vasanth: col. 16, lines 17-30): 
transition the cross-shard read request to a resolving state (e.g. one of the healing operations corresponding to one of the replicas on the storage node may be moved down in the queue to a point where when the data storage service begins the moved down healing operation request, the conflicting healing operation request would be completed, Vasanth: col. 16, lines 25-30); and 
while in the resolving state: 
convert the cross-shard read request to a read request (e.g. Scheduling replica healing operations may be performed dynamically, such as in response to changing conditions on a data storage service implementing replica groups. For example, in some embodiments, replica healing operations may be performed as part of a background process. When resources are available to initiate or increase the amount of resources committed to performing the replica healing operations change, the number of healing operations that may be performed (e.g., concurrently) or the specific requirements of the healing operations (e.g., a less resource intensive replica healing operation may be selected over a more resource intensive replica healing operation) may also change. A dynamic scheduling technique may therefore account for the changing conditions of performing replica healing operations, Vasanth: col. 13, lines 51-64); and 
process the read request (e.g. performing replica healing operations, Vasanth: col. 13, lines 51-64).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify system and method for event driven storage management as discloses by Krasner to include method and system for detecting replica faults within a replica group and dynamically scheduling replica healing operations as taught by Vasanth to provide  a high level of durability and availability through replication and through the automatic scheduling of healing operations in the event that the data storage service determines that a particular replica of data may be unavailable or damaged.

Regarding claim 2, Vasanth further teaches, wherein converting the cross-shard read request to a read request comprises:
adding a new read request to a read queue at the revision of the last delayed action (e.g. a queue may be implemented to hold healing operation requests, Vasanth: col. 16, lines 7-16); and 
remove the cross-shard read request from the delayed action queue (e.g. additional check of a storage node may detect that a computing node may be available/healthy again and therefore the corresponding healing operation or operations for replicas stored on the computing node may be removed from the scheduling queue, Vasanth: col. 15, lines 62-67).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify system and method for event driven storage management as discloses by Krasner to include method and system for detecting replica faults within a replica group and dynamically scheduling replica healing operations as taught by Vasanth to provide  a high level of durability and availability through replication and through the automatic scheduling of healing operations in the event that the data storage service determines that a particular replica of data may be unavailable or damaged.

Regarding claim 3, Vasanth further teaches, wherein processing the read request comprises: 
sequentially processing read requests from a head of the read request queue until the new read request is processed (e.g. a queue may be implemented to hold healing operation requests. The data storage service, or a scheduling process of the data storage service, may prioritize and shuffle the order of healing operation requests based on different criteria. For example, if 30 replica healing operations slots are available for replica healing operations at a given time, then newly identified replica healing operations may be delayed until a healing operation slot becomes available, Vasanth: col. 14, lines 34-37, col. 16, lines 7-16).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify system and method for event driven storage management as discloses by Krasner to include method and system for detecting replica faults within a replica group and dynamically scheduling replica healing operations as taught by Vasanth to provide  a high level of durability and availability through replication and through the automatic scheduling of healing operations in the event that the data storage service determines that a particular replica of data may be unavailable or damaged.

Regarding claim 4, Vasanth further teaches, wherein while in the resolving state:
received write requests are not processed; and the received write requests are added to the delayed action queue (e.g. the data storage service may avoid creating a replica for some given replica group on the same computing node that is the source for some other, ongoing healing operation. In such a scenario, the ability for healing operations to be performed in parallel would be eliminated and therefore, if one of the conflicting replica healing operations is delayed, another healing operation that may be performed in parallel may be performed.  A queue may be implemented to hold healing operation requests, e.g. read/write request, Vasanth: col. 14, lines 34-37 and col. 16, lines 31-39).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify system and method for event driven storage management as discloses by Krasner to include method and system for detecting replica faults within a replica group and dynamically scheduling replica healing operations as taught by Vasanth to provide  a high level of durability and availability through replication and through the automatic scheduling of healing operations in the event that the data storage service determines that a particular replica of data may be unavailable or damaged.

Regarding claim 5, Krasner further disclose, wherein the repository manager is further programmed to: 
obtain a second cross-shard read request for the high accessibility data while the portion of the high accessibility data is in the reading state( e.g. the request handler (110) may obtain the requests from request queues (e.g., 122) managed by the example message queue (104.4). The requests obtained from the request queues may be, for example, data access requests, data status requests, data modification requests … Wherein, the request data can be stored in different, and/or spanned across any number of devices, Krasner: [0055] and [0134]); 
while in the reading state, add the cross-shard read to a read queue at a current revision of the portion of the high accessibility data (e.g. any number of hosts (e.g., one host, multiple hosts), corresponding to event queues in which the event handler (112) added an event, may be notified of the occurrence of a particular event. Hosts corresponding to the event queues (e.g., 126) may read the events of the event queues (e.g., 126), Krasner:: [0116]).

Regarding claim 6, Krasner further discloses, wherein the repository manager is further programmed to: 
obtain a second read request for the high accessibility data while the portion of the high accessibility data is not in the reading state (e.g. The training engine (113) may predict the second set of one or more additional preferences for the host by using a learning model. The learning model may be, for example, a neural network that predicts, based on requests from other hosts, whether the host would desire a particular response.  Consequently, the resulting heat map may include any number of types of event-response preferences which the host did not provide, Krasner: [0079]-[0082]); 
while not in the reading state, add the second read request to a read queue (e.g. The prediction may be used (e.g., added to the second set) as the second set of one or more additional preferences, Krasner: [0080]).

Regarding claim 7, Krasner further discloses, wherein the repository manager is further programmed to: 
obtain a second read request for the high accessibility data while the portion of the high accessibility data is in the reading state (e.g. The training engine (113) may predict the second set of one or more additional preferences for the host by using a learning model. The learning model may be, for example, a neural network that predicts, based on requests from other hosts, whether the host would desire a particular response.  Consequently, the resulting heat map may include any number of types of event-response preferences which the host did not provide, Krasner: [0079]-[0082]); 
while in the reading state, add the second read request to the read queue which is continuously processed while the portion of the high accessibility data is in any of the read state, the write state, and the resolving state. (e.g. the event handler (112) may add the event to one or more event queues (e.g., 126) corresponding to the one or more entities that the event handler (112) identified as part of the course of action. By doing so, the one or more entities may be notified of the unsolicited data by being provided with the generated event, Krasner: [0074]).

Claims 8-14 recite A method for managing sharded distributed storage of high accessibility data across nodes of a data management system, comprising steps are similar to subject matter of claims 1-7.  Therefore, claims 8-14 are rejected by the same reasons as discussed in claims 1-7.

Claims 15-20 recite, A non-transitory computer readable medium (e.g. one or more non-transitory computer readable mediums, Krasner: [0215]) comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing sharded distributed storage of high accessibility data across nodes of a data management system, the method comprising steps are similar to subject matter of claims 1-6.  Therefore, claims 15-20 are rejected by the same reason as discussed in claims 1-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        12/17/2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153